 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   SIMON and SIMON,                                    Case No. 1:19-cv-01398-DAD-JDP

12                         Plaintiffs,                   ORDER CONFIRMING STIPULATED
                                                         DISMISSAL OF CHARLES JASSON
13             v.                                        WESTRICH, UNITED STATES
14                                                       DEPARTMENT OF VETERANS AFFAIRS,
     UNITED STATES OF AMERICA,                           AND DOES 1 TO 25
15
                           Defendant.
16                                                       ECF No. 10

17

18             On March 3, 2020, the parties filed a stipulation to dismiss Defendant Charles Jasson

19   Westrich, the United States Department of Veterans Affairs, and Does 1 to 25 from this action.

20   Rule 41(a) of the Federal Rules of Civil Procedure allows a party to dismiss some or all of the

21   defendants in an action through a Rule 41(a) notice. In light of the stipulation of the parties and

22   the provisions of the Federal Tort Claims Act, the United States will be the sole defendant in this

23   action.

24
     IT IS SO ORDERED.
25

26
     Dated:         March 9, 2020
27                                                       UNITED STATES MAGISTRATE JUDGE
28
 1   No. 205.

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                2
